Citation Nr: 1700208	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1966 to April 1968.

These matters come before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This rating decision reopened the claims for service connection for a low back disability and service connection for scoliosis, granted the low back disability claim with an assigned 20 percent rating, and denied the scoliosis claim. 

On an August 2013 VA Form 9, the Veteran requested a Travel Board hearing in St. Petersburg, Florida.  The Veteran's hearing was scheduled to be held on August 17, 2016.  In June 2016 and July 2016 letters, the Veteran was notified of the scheduled hearing.  However, the Veteran failed to appear, has not submitted good cause for failure to appear, and has not since requested that his hearing be rescheduled,  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

The reopened claim of entitlement to service connection for scoliosis and the issue of an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in January 2007, the RO determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for scoliosis had not been received.  

2.  Evidence associated with the record since the final January 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection scoliosis.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that determined that new and material evidence sufficient to reopen the claim of entitlement to service connection scoliosis had not been received is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for scoliosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for scoliosis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations pertaining to this issue.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

By way of background, an April 1968 rating decision initially denied service connection for a back disability diagnosed as scoliosis.  At such time, the RO considered the Veteran's service treatment records and the Veteran's statements.  The RO determined that service connection was not warranted as the abnormal curvature of the spine and diagnosis of kyphoscoliosis was a developmental abnormality and not a disability under the law.  The Veteran did not file a timely appeal.

Thereafter, the Veteran attempted to reopen the for a back disability (still diagnosed as scoliosis); however, a July 1989 rating decision determined that new and material evidence sufficient to reopen such claim had not been received.  The Veteran appealed the decision and in April 1991, the Board denied the appeal, finding that the preexisting scoliosis did not permanently increase in severity during service.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), and in a June 1993 decision, the Court vacated the April 1991 decision and remanded the claim to the Board.  The Court determined that record lacked clear and unmistakable evidence that the Veteran's scoliosis preexisted service as the Veteran had not been afforded a VA examination.  The Board remanded the claim to the AOJ which denied the back disability claim, to include scoliosis and low back strain.  See the February 1995 rating decision.  Subsequently, in January 1996, the Board denied the claim as scoliosis clearly and unmistakably existed prior to service and did not increase in severity during service.

The Veteran again attempted to reopen his claim for service connection for a back disability in August 2006.  In January 2007, the RO denied reopening claims for service connection for a low back strain and scoliosis as two separate issues.  The evidence considered was the previous rating decisions, the Board's January 1996 decision, and VA treatment records dated August 2006 to January 2007.  The Veteran did not appeal this decision.

In February 2009, the Veteran attempted to reopen his claim for service connection for a back disability, to include scoliosis and low back strain.  In an August 2009 rating decision, the RO granted service connection for DJD of the lumbar spine with an assigned 20 percent rating, and although the claim for scoliosis was reopened, service connection was denied.  The evidence considered at the time was the evidence previously considered in addition to updated VA treatment records and another VA examination.  The Veteran submitted a timely notice of disagreement and substantive appeal.

Petition to Reopen a Claim for Service Connection for Scoliosis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 	  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 	 § 20.1304 (b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 	 38 C.F.R. § 3.156 (c).  Here, all service-related records were obtained and considered in original rating decisions for service connection.  Accordingly, 	 38 C.F.R. § 3.156 (c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 	 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

All new and material evidence claims on appeal are service connection claims.  Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be proven on a secondary basis. In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998), Wallin v. West, 11 Vet. App. 509 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran seeks to reopen a previously denied claim for service connection for scoliosis.  The evidence considered at the time of the January 2007 rating decision included the Veteran's service treatment records, post-service VA treatment records, April 1990 decision review officer hearing testimony, an August 1994 VA examination, a December 1994 VA examination, multiple statement from the Veteran and a September 1995 VHA advisory opinion.  The RO determined that although the updated treatment records demonstrated that the Veteran continued to experience chronic low back pain, that evidence was not new and material to substantiate a claim for a low back strain or scoliosis.  Although notified of the January 2007 rating decision by letter in January 2007, the Veteran did not initiate an appeal and the denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of issuance of the January 2007 rating decision.  See 38 C.F.R. § 3.156 (b).

The Board finds that the evidence received since the January 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decisions and raises a reasonable possibility of substantiating the Veteran's claim.  In this regard, the evidence received since the January 2007 rating decision includes more recent VA treatment records, statements by the Veteran, a copy of a Social Security Administration determination, a June 2009 VA examination which shows a diagnose of lumbar degenerative disease, and the August 2009 rating decision which granted the Veteran's claim for service connection for lumbar degenerative disease.  This newly received evidence raise a reasonable possibility of substantiating the claim for scoliosis as it is possible that the scoliosis is aggravated beyond its natural progression by the lumbar degenerative disease.  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for scoliosis.


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a right shoulder disability is granted.


REMAND

Remand is required to obtain a VA examination and medical opinion to resolve the question of whether the Veteran's scoliosis is aggravated by his service-connected lumbar degenerative disease as the June 2009 VA examination did not provide such an opinion. 

Additionally, the record shows that the Veteran is in receipt of disability benefits; however, only the SSA determination is associated with the record.  According to VBMS, the SSA determination was associated with the file in 2014.  However, review of the claims file does not reveal that any attempt was made to obtain complete records from SSA which might pertain to the Veteran's current claims.  If there exists a reasonable possibility that the SSA records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, after obtaining any necessary authorization, attempts must be made to obtain any SSA records regarding the Veteran.  

In light of the remand, updated VA treatment records should be obtained.  	 	 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

The claim for increase in the disability rating for the presently service-connected back disability is inextricably intertwined with the claim for service connection being remanded.  During the examination, the examiner should also provide updated evidence regarding the current severity of the service-connection DJD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from June 2009 to present.  

2.  After obtaining any necessary authorization, attempt to obtain complete copies of any SSA determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  After completing directives #1 and #2, schedule the Veteran for a VA examination to determine the relationship, if any, between his scoliosis and his service-connected lumbar degenerative disease.  The entire claims file, including a copy of this remand should be made available to and be reviewed by the clinician in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Whether the Veteran's scoliosis was aggravated beyond the normal progression (chronically worsened) by his service-connected lumbar degenerative disease?

The clinician is also requested to determine the current severity of the lumbar degenerative joint disease.  The examiner must conduct range of motion studies of the lumbar spine, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.

The rationale for all opinions expressed should be provided.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for entitlement to service connection for scoliosis and entitlement to an initial rating in excess of 20 percent for degenerative lumbar disease.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


